



EXHIBIT 10.27


SECOND AMENDMENT TO NOVEMBER 20, 2014 EMPLOYMENT AGREEMENT
FAIRPOINT COMMUNICATIONS, INC.




WHEREAS, FairPoint Communications, Inc. (the “Company”) has heretofore entered
into an Employment Agreement dated November 20, 2014 (the “Agreement”), amended
by a First Amendment to November 20, 2014 Employment Agreement dated August 14,
2015 (“First Amendment”), by and between Karen D. Turner (the “Executive”) and
the Company and the parties thereto desire to amend the Agreement in the manner
set forth below.


NOW, THEREFORE, the undersigned parties to the Agreement agree that the
Agreement shall be amended as follows, and that there is mutual, adequate and
lawful consideration the receipt of which each acknowledges through execution of
this Second Amendment.


1.
The Term of Employment as defined in Section 2 of the Agreement, and as amended
in Paragraph 1 of the First Amendment, shall continue through December 31, 2019,
unless terminated sooner or renewed as provided in the Agreement.



2.
Except as specifically provided above, all terms and conditions of the Agreement
shall remain in full force and effect.



Wherefore, the parties hereto agree to this Second Amendment, with the foregoing
changes being effective as of November 21, 2016.


FAIRPOINT COMMUNICATIONS, INC.




/s/ Paul H. Sunu                        
By:    Paul H. Sunu
Title:    Chief Executive Officer


EXECUTIVE




/s/ Karen D. Turner                        
Karen D. Turner





